SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Sale of Interest in Gasmig Rio de Janeiro, July 18 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that its Board of Directors has approved the sale of its 40% interest in Gasmig to Cemig - Companhia Energética de Minas Gerais - for R$ 600 million. Gasmig is the sole distributor of piped natural gas in the state of Minas Gerais and is responsible for the distribution of 4.1 million m³/day of natural gas through a network of gas pipelines that stretches for more than 850 km. Besides the natural expansion of the existing distribution network emphasizing residential and commercial consumers, the Gasmig Business Plan provides for the construction of a distribution gas pipeline of approximately 500 km to Uberaba. This pipeline is designed to supply western and mid-western Minas Gerais and deliver 1.25 million m³/day for the future Petrobras fertilizer plant to be located in that municipality, as stablished in the agreement signed between Petrobras, Cemig and Gasmig on May 3 rd , 2014 and in the contract for natural gas distribution service. Petrobras is the supplier of the natural gas sold by Gasmig through long-term contracts. This transaction will not affect such contracts. Cemig, current controller of Gasmig with 59.6% of the shares, is an integrated company that provides electricity generation, transmission, distribution and sale, besides other activities such as natural gas distribution and telecommunication services. The finalization of the transaction is subject to certain conditions precedent, including approval by the Brazilian Antitrust Authority (CADE) and the state government agency. This transaction is part of the Petrobras Gas and Energy portfolio restructuring process as outlined in the 2014-2018 Business and Management Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 18, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
